DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 9 and 20-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-8 and 12-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/28/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
The application has been amended as follows:
 
Claim 4. The information processing apparatus according to claim 3, wherein the format information associated with the priority information is indicated by a character attribute of a character string representing the decided keyword candidate or a character attribute of a character string corresponding to the decided keyword candidate.

Claim 5. The information processing apparatus according to claim 3, wherein the format information associated with the priority information is indicated by a description position of the decided keyword candidate in the document image.

Claim 6. The information processing apparatus according to claim 3, wherein the format information associated with the priority information is decided keyword candidate in the document image.

Claim 7. The information processing apparatus according to claim 5, wherein the description position of the decided keyword candidate or a description position of a character string corresponding to the decided keyword candidate is indicated by a relative position with respect to a position of any one of the decided keyword candidates.

Claim 8. The information processing apparatus according to claim 6, wherein a description position of the decided keyword candidate or the description position of a character string corresponding to the decided keyword candidate is indicated by a relative position with respect to a position of any one of the decided keyword candidates.   

Claim 12. The information processing apparatus according to claim 4, wherein the processor is configured to receive a selection result obtained by selecting any one keyword from the decided keyword candidates, wherein, in a case where the priority information matching with the decided keyword candidate image is not provided, the processor is configured to set a keyword indicated by the selection result received by the receiving unit, as the target keyword among the decided keyword candidates.

Claim 13. The information processing apparatus according to claim 5, wherein the processor is configured to receive a selection result obtained by selecting any one keyword from the decided keyword candidates, wherein, in a case where the priority information matching with the decided keyword candidate included in the document image is not provided, the processor is configured to set a keyword indicated by the selection result received by the receiving unit, as the target keyword among the decided keyword candidates.

Claim 14. The information processing apparatus according to claim 6, wherein the processor is configured to receive a selection result obtained by selecting any one keyword from the decided keyword candidates, wherein, in a case where the priority information matching with the decided keyword candidate image is not provided, the processor is configured to set a keyword indicated by the selection result received by the receiving unit, as the target keyword among the decided keyword candidates.

Claim 15. The information processing apparatus according to claim 7, wherein the processor is configured to receive a selection result obtained by selecting any one keyword from the decided keyword candidates, wherein, in a case where the priority information matching with the decided keyword candidate included in the document image is not provided, the processor is configured to set a keyword indicated by the selection result received by the receiving unit, as the target keyword among the decided keyword candidates.

Claim 16. The information processing apparatus according to claim 8, wherein the processor is configured to receive a selection result obtained by selecting any one keyword from the decided keyword candidates, wherein, in a case where the priority information matching with the decided keyword candidate image is not provided, the processor is configured to set a keyword indicated by the selection result received by the receiving unit, as the target keyword among the decided keyword candidates.

Allowable Subject Matter
Claims 1 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest an information processing apparatus comprising: a processor configured to acquire a document image which represents a scanned paper document, the document image having text data that is a result of character recognition processing: in a case where a plurality of keyword candidates including a target keyword of one keyword are included in the text data, each of the plurality of keyword candidates having a corresponded character string, decide one of the plurality of keyword candidates according to priority information as a decided keyword candidate extract a character string corresponding to the decided keyword candidate; and 
output the extracted character string as a keyword value of the document image.

output the extracted character string as a keyword value of the document image, therefore this claim is allowable.
Bilsten (US 2019/0068551 A1) in paragraphs [0093], [0126] and Figure 6 show to prioritize a plurality of keywords within the data set, wherein at least one keyword is associated with a high priority, according to: a font size, weight, or emphasis of the at least one keyword within a scanned document captured in the digital image, a frequency of the at least one keyword within a description or a tag associated with one or more 
Claims 2-8, 10-16 depend on allowable claims therefore are also allowed.
Claims 9 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest an information processing apparatus comprising: a processor 
 extract a character string corresponding to the set target keyword, from the document; output the extracted character string corresponding to the extracted target keyword; and receive a selection result obtained by selecting any4Customer No.: 31561 Docket No.: 90716-US-348Application No.: 16/531,119one keyword from the keyword candidates, wherein, as the priority information included in the document is not matched with the keyword candidate a keyword indicated by the selection result that is received is set as the target keyword among the keyword candidates.
Yamazaki’573 shows a rule registration unit stores the keyword and value conditions input by the user in the storage as a rule table setting priority for rules to be used. Yamazaki’573 do not include all the detailed combined limitations included in the claim including in a case where a plurality of keyword candidates representing information on an acquisition target are included in a document, set a target keyword from the keyword candidates in accordance with priority information of defining a keyword to 
Bilsten (US 2019/0068551 A1) in paragraphs [0093], [0126] and Figure 6 show to prioritize a plurality of keywords within the data set, wherein at least one keyword is associated with a high priority, according to: a font size, weight, or emphasis of the at least one keyword within a scanned document captured in the digital image, a frequency of the at least one keyword within a description or a tag associated with one or more objects identified within the digital image, or a size of the at least one keyword relative to at least one additional text string extracted from the digital image using optical character recognition (OCR). Bilsten do not include all the detailed combined limitations included in the claim including 

Claims 17-19 depend on allowable claims therefore are also allowed.

Claim 21 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest an information processing apparatus comprising:8Customer No.: 31561 Docket No.: 90716-US-348Application No.: 16/531,119a processor responding to the target keyword which is set, from the document; and output the character string corresponding to the target keyword, which is extracted, wherein the information number is an identifier for identifying the priority information, and a different number is set for each piece of the priority information, the condition refers to information indicating a combination of candidate keywords included in the document, the keyword indicates a keyword object among candidate keywords included in the condition of the priority information.  
Yamazaki’573 shows a rule registration unit stores the keyword and value conditions input by the user in the storage as a rule table setting priority for rules to be used. Yamazaki’573 do not include all the detailed combined limitations included in the claim including a in a case where a responding to the target keyword which is set, from the document; and output the character string corresponding to the target keyword, which is extracted, wherein the information number is an identifier for identifying the priority information, and a different number is set for each piece of the priority information, the condition refers to information indicating a combination of candidate keywords included in the document, the keyword indicates a keyword object among candidate keywords included in the condition of the priority information, therefore this claim is allowable.
Bilsten (US 2019/0068551 A1) in paragraphs [0093], [0126] and Figure 6 show to prioritize a plurality of keywords within the data set, wherein at least one keyword is associated with a high priority, according to: a font size, weight, or emphasis of the at least one keyword within a scanned document captured in the digital image, a frequency of the at least responding to the target keyword which is set, from the document; and output the character string corresponding to the target keyword, which is extracted, wherein the information number is an identifier for identifying the priority information, and a different number is set for each piece of the priority information, the condition refers to information indicating a combination of candidate keywords included in the document, the keyword indicates a keyword object among candidate keywords .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/IRIANA CRUZ/Primary Examiner, Art Unit 2675